
	

114 HR 4068 IH: Promote Startups Act of 2015
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4068
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mrs. Lawrence (for herself, Ms. Velázquez, Ms. Clarke of New York, and Mr. Payne) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently increase the limitations on the deduction
			 for start-up and organizational expenditures.
	
	
 1.Short titleThis Act may be cited as the Promote Startups Act of 2015. 2.Permanent increase of limitation on deduction for start-up and organizational expenditures (a)Start-Up expenditures (1)In generalSection 195(b)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended—
 (A)by striking $5,000 and inserting $15,000, and (B)by striking $50,000 and inserting $150,000.
 (2)Conforming amendmentSection 195(b) of such Code is amended by striking paragraph (3). (b)Organizational expendituresSection 248(a)(1)(B) of such Code is amended—
 (1)by striking $5,000 and inserting $10,000, and (2)by striking $50,000 and inserting $60,000.
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred with respect to— (1)in the case of the amendments made by subsection (a), trades or businesses beginning in taxable years beginning after December 31, 2014, and
 (2)in the case of the amendments made by subsection (b), corporations the business of which begins in taxable years beginning after such date.
				
